                  Case 20-11570-LSS              Doc 222      Filed 07/23/20        Page 1 of 9




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                §
    In re:                                                      §      Chapter 11
                                                                §
    PYXUS INTERNATIONAL, INC., et al.,1                         §      Case No. 20-11570 (LSS)
                                                                §
                                      Debtors.                  §      (Jointly Administered)
                                                                §


                                         AFFIDAVIT OF SERVICE

     I, Nicholas Vass, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On July 13, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by the method set forth on the Core/2002 Service
List attached hereto as Exhibit A:

            Supplement to Disclosure Statement [Docket No. 161]


Dated: July 21, 2020

                                                                                 /s/ Nicholas Vass
                                                                                 Nicholas Vass

State of New York
County of New York


Subscribed and sworn to (or affirmed) before me on July 21, 2020, by Nicholas Vass, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022


1
      The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
      identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance
      One North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603).
      The Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.


                                                                                                      SRF 44014
Case 20-11570-LSS   Doc 222   Filed 07/23/20   Page 2 of 9




                      Exhibit A
                                                                   Case 20-11570-LSS                     Doc 222                 Filed 07/23/20    Page 3 of 9
                                                                                                                   Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below


                            DESCRIPTION                                     NAME                                                   ADDRESS                                             EMAIL         METHOD OF SERVICE
                                                                                                 1310 G ST., NW
                                                          ALCOHOL AND TOBACCO TAX AND TRADE      BOX 12
ALCOHOL AND TOBACCO TAX AND TRADE BUREAU                  BUREAU                                 WASHINGTON DC 20005                                                                                 First Class Mail
COUNSEL TO DZ BANK AG DEUTSCHE ZENTRAL                                                           ATTN: BENJAMIN MINTZ, HENRY G. MORRIELLO                        Benjamin.Mintz@arnoldporter.com
GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN NEW YORK                                                  250 WEST 55TH STREET                                                                                First Class Mail and
BRANCH AND AUTOBAHN FUNDING COMPANY LLC                   ARNOLD & PORTER                        NEW YORK NY 10019-9710                                          Harold.Morriello@arnoldporter.com   Email
                                                                                                 ATTN: KANDY WILLIAMS
                                                          BANK OF NEW YORK MELLON TRUST          10161 CENTURION PARKWAY NORTH, 2ND FLOOR                                                            First Class Mail and
FIRST LIEN NOTES - TRUSTEE                                COMPANY, N.A.                          JACKSONVILLE FL 32256                                           kandy.williams@bnymellon.com        Email
COUNSEL TO THE AD HOC COMMITTEE OF CERTAIN RETIREE
EXECUTIVES AND SURVIVING SPOUSES THEREOF OF PYXUS                                                ATTN: GREGORY W. WERKHEISER, NOELLE B. TORRICE                  gwerkheiser@beneschlaw.com
INTERNATIONAL, INC., AND CERTAIN AFFILIATED AND           BENESCH, FRIEDLANDER, COPLAN &         1313 N. MARKET STREET, SUITE 1201                                                                   First Class Mail and
PREDECESSOR ENTITIES                                      ARONOFF LLP                            WILMINGTON DE 19801                                             ntorrice@beneschlaw.com             Email
                                                                                                 AMBER WALSH
                                                                                                 SUITE 300 1255 CRESCENT GREEN                                                                       First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                        BLUEALLY TECHNOLOGY SOLUTIONS LLC      CARY NC 27518                                                   awalsh@blueally.com                 Email
                                                                                                 ATTN: LIZ GREENE
                                                                                                 1405 HIGHWAY 136 WEST                                                                               First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                        BRENNTAG MID-SOUTH INC.                HENDERSON KY 42420                                              lgreene@brenntag.com                Email
                                                                                                 ATTN: KATE BUTKINS
                                                                                                 235 PINE STREET, SUITE 2300                                                                         First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                        CARDNO CHEMRISK LLC                    SAN FRANCISCO CA 94104                                          Kate.butkins@cardno.com             Email
                                                                                                 ATTN: BRAD WELCH
                                                                                                 112 FRANKLIN PARK DRIVE
TOP 30 LARGEST UNSECURED CREDITORS                        CAROLINA COASTAL SUPPLY LLC            YOUNGSVILLE NC 27596                                                                                First Class Mail
                                                                                                 ATTN: CHEBROLU NARENDRANATH
                                                                                                 4TH LINE RAJENDRA NAGAR                                                                             First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                        CHEBROLU NARENDRANATH                  GUNTUR 522006 INDIA                                             narendra@deltaintech.com            Email
                                                                                                 ATTN: ROBERT E NIES
ATTORNEYS FOR INTERNATIONAL FIDELITY INSURANCE                                                   ONE BOLAND DRIVE                                                                                    First Class Mail and
COMPANY                                                   CHIESA SHAHINIAN & GIANTOMASI PC       WEST ORANGE NJ 07052                                            rnies@csglaw.com                    Email
                                                                                                 ATTN: WEI YI
                                                                                                 350 SOUTH FUYUAN ROAD                                                                               First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                        CHINA TOBACCO GUIZHOU                  GUIYANG CHINA                                                   wyconni@126.com                     Email
                                                                                                 MR. DAI CHAO
                                                          CHINA TOBACCO HUNAN IMPORT AND         17 18F PRIDE TOWER 1 HUAISHU JIE S                                                                  First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                        EXPORT                                 CHANGSHA 410 007 China                                          daic0495@163.com                    Email
                                                                                                 ATTN: JIANG NAN
                                                                                                 19F GREENFIELD TOWER CONCORDIA,                                                                     First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                        CHINA TOBACCO INTERNATIONAL (HK)       HONG KONG CHINA                                                 jiangn@ctihk.com.hk                 Email
                                                                                                 ATTN: HE JIE
                                                                                                 35 YUANTONG STREET                                                                                  First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                        CHINA TOBACCO YUNNAN                   KUNMING CHINA                                                   hej@ctyiec.cn                       Email
                                                                                                 ATTN: STEVE LENDARD
                                                                                                 225 W. WASHINGTON ST. 9TH FLOOR                                                                     First Class Mail and
CORTLAND CAPITAL MARKET SERVICES LLC                      CORTLAND CAPITAL MARKET SERVICES LLC   CHICAGO IL 60606                                                legal@cortlandglobal.com            Email
                                                                                                 ATTN: BANKRUPTCY DEPARTMENT
                                                                                                 CARVEL STATE OFFICE BUILDING
                                                                                                 820 N. FRENCH STREET, 6TH FLOOR                                 attorney.general@state.de.us        First Class Mail and
DELAWARE STATE ATTORNEY GENERAL                           DELAWARE ATTORNEY GENERAL              WILMINGTON DE 19801                                             attorney.general@delaware.gov       Email
                                                                                                 ATTN: CHRISTINA ROJAS, BANKRUPTCY ADMINISTRATOR
                                                                                                 820 N. FRENCH STREET, 8TH FLOOR                                                                     First Class Mail and
DELAWARE DIVISION OF REVENUE                              DELAWARE DIVISION OF REVENUE           WILMINGTON DE 19801                                             FASNotify@state.de.us               Email




          In re Pyxus International, Inc., et al. (LSS)
          Case No. 20-11570                                                                                        Page 1 of 7
                                                                       Case 20-11570-LSS                   Doc 222                 Filed 07/23/20    Page 4 of 9
                                                                                                                     Exhibit A
                                                                                                              Core/2002 Service List
                                                                                                             Served as set forth below


                               DESCRIPTION                                    NAME                                                      ADDRESS                                          EMAIL            METHOD OF SERVICE
                                                                                                   ATTN: OFFICER, MANAGING AGENT, OR GENERAL AGENT
                                                                                                   820 SILVER LAKE BOULVEARD, SUITE 100                                                                   First Class Mail and
DELAWARE STATE TREASURY                                      DELAWARE STATE TREASURY               DOVER DE 19904                                                  statetreasurer@state.de.us             Email
                                                                                                   ATTN: CHEBROLU NARENDRANATH
                                                                                                   4TH LINE RAJENDRA NAGAR
                                                                                                   DELTA TECHNOLOGY SERVICES                                                                              First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                           DELTA TECHNOLOGY SERVICES             GUNTUR 522006 INDIA                                             narendra@deltaintech.com               Email
                                                                                                   ATTN: YUMI OKABE AND FRANK FAZIO
                                                                                                   60 WALL STREET, 2ND FLOOR                                       yumi.okabe@db.com                      First Class Mail and
ABL AGENT                                                    DEUTSCHE BANK SECURITIES              NEW YORK NY 10005                                               frank.fazio@db.com                     Email
                                                                                                   NICHOLA BELL
                                                                                                   5022 GATEAWAY PARKWAY                                                                                  First Class Mail and
ABL AGENT                                                    DEUTSCHE BANK SECURITIES              JACKSONVILLE FL 32256                                           nichola.bell@db.com                    Email
                                                                                                   1000 CLASSIC ROAD                                                                                      First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                           ELECTRIC SUPPLY & EQUIPMENT COMPANY   APEX NC 27539                                                   ar@ese-co.com                          Email
COUNSEL TO THE AD HOC COMMITTEE OF CERTAIN RETIREE
EXECUTIVES AND SURVIVING SPOUSES THEREOF OF PYXUS                                                  ATTN: PAMELA W. MCAFEE
INTERNATIONAL, INC., AND CERTAIN AFFILIATED AND                                                    4131 PARKLAKE AVENUE, SUITE 400                                                                        First Class Mail and
PREDECESSOR ENTITIES                                         ELLIS & WINTERS LLP                   RALEIGH NC 27612                                                pam.mcafee@elliswinters.com            Email
                                                                                                   ATTN: THOMAS A. PITTA
                                                                                                   120 BROADWAY
                                                                                                   32ND FLOOR                                                                                             First Class Mail and
1L TRUSTEE                                                   EMMET, MARVIN & MARTIN LLP            NEW YORK NY 10271                                               tpitta@emmetmarvin.com                 Email
                                                                                                   600 PENNSYLVANIA AVENUE, NW
FEDERAL TRADE COMMISSION                                     FEDERAL TRADE COMMISSION              WASHINGTON DC 20580                                                                                    First Class Mail
                                                                                                   10903 NEW HAMPSHIRE AVE                                                                                First Class Mail and
FOOD AND DRUG ADMINISTRATION                                 FOOD AND DRUG ADMINISTRATION          SILVER SPRING MD 20993-0002                                     TobaccoIndustryQuestions@fda.hhs.gov   Email
                                                                                                   ATTN: JASON KWOK
                                                                                                   UNIT 12-13, 20/F., NORTH TOWER                                                                         First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                           HANCHEN TOBACCO (HONG KONG) LTD       KOWLOON CHINA                                                   jason@hanchentobacco.com               Email
                                                                                                   FERNANDO NERO
                                                                                                   2800 CHARLES CITY RD                                                                                   First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                           HAUNI RICHMOND INC                    RICHMOND VA 23231                                               fernando.nero@hauni.com                Email
                                                                                                   ATTN: DANIEL K HOGAN & GARVAN F MCDANIEL
                                                                                                   1311 DELAWARE AVE
                                                                                                   SUITE 1                                                         dkhogan@dkhogan.com                    First Class Mail and
COUNSEL TO GREGORY POOLE EQUIPMENT COMPANY                   HOGAN & MCDANIEL                      WILMINGTON DE 19801                                             gfmcdaniel@dkhogan.com                 Email
                                                                                                   CENTRALIZED INSOLVENCY OPERATION
                                                                                                   2970 MARKET STREET
                                                                                                   MAIL STOP 5-Q30.133
IRS INSOLVENCY SECTION                                       INTERNAL REVENUE SERVICE              PHILADELPHIA PA 19104-5016                                                                             First Class Mail
                                                                                                   CENTRALIZED INSOLVENCY OPERATION
                                                                                                   P.O. BOX 7346
IRS INSOLVENCY SECTION                                       INTERNAL REVENUE SERVICE              PHILADELPHIA PA 19101-7346                                                                             First Class Mail
                                                                                                   ATTN: JOHN FOTHERINGHAM
                                                                                                   RUE KAZEM RADJAVI 8                                                                                    First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                           JT INTERNATIONAL SA                   GENEVA 1202 SWITZERLAND                                         john.fotheringham@jti.com              Email
                                                                                                   ATTN: WING CHUNG
                                                                                                   5/26 - 29 SALDAENG                                                                                     First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                           JV ADAMS THAI ROYALITIES              BANGKOK 10500 THAILAND                                          wfc@adamsint.com                       Email
                                                                                                   ATTN: KERMIT WHITE
                                                                                                   4206 WILLIAMSON ROAD,                                                                                  First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                           KAMAN INDUSTRIAL TECHNOLOGIES         WILSON NC 27893                                                 Kermit.White@kaman.com                 Email




             In re Pyxus International, Inc., et al. (LSS)
             Case No. 20-11570                                                                                       Page 2 of 7
                                                                     Case 20-11570-LSS                        Doc 222                  Filed 07/23/20         Page 5 of 9
                                                                                                                        Exhibit A
                                                                                                                 Core/2002 Service List
                                                                                                                Served as set forth below


                            DESCRIPTION                                       NAME                                                          ADDRESS                                              EMAIL         METHOD OF SERVICE

COUNSEL TO FOR WILMINGTON TRUST, NATIONAL ASSOCIATION                                                ATTN: TODD C. MEYERS, ESQ.
IN ITS CAPACITY AS INDENTURE TRUSTEE FOR THE 9.875%                                                  1100 PEACHTREE STREET NE, SUITE 2800                                                                      First Class Mail and
SENIOR SECURED SECOND LIEN NOTES DUE 2021             KILPATRICK TOWNSEND & STOCKTON LLP             ATLANTA GA 30309-4528                                                  TMEYERS@KILPATRICKTOWNSEND.COM     Email

COUNSEL TO FOR WILMINGTON TRUST, NATIONAL ASSOCIATION                                                ATTN: TODD C. MEYERS, GIANFRANCO FINIZIO, KELLY E. MOYNIHAN            TMEYERS@KILPATRICKTOWNSEND.COM
IN ITS CAPACITY AS INDENTURE TRUSTEE FOR THE 9.875%                                                  1114 AVENUE OF THE AMERICAS                                            GFINIZIO@KILPATRICKTOWNSEND.COM    First Class Mail and
SENIOR SECURED SECOND LIEN NOTES DUE 2021             KILPATRICK TOWNSEND & STOCKTON LLP             NEW YORK NY 10036                                                      KMOYNIHAN@KILPATRICKTOWNSEND.COM   Email
                                                                                                     ATTN: MR. KWEON
                                                                                                     71 BEOTKKOT-GIL
                                                                                                     DAEDEOK-GU                                                                                                First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                         KT&G CORPORATION                          DAEJEON 306-712 SOUTH KOREA                                            youngktg@ktng.com                  Email
                                                                                                     ATTN: MITCHELL NIDES
                                                                                                     847 NORTH HOLLYWOOD WAY, SUITE 103                                                                        First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                         LA CLINICAL TRIALS LLC                    BURBANK CA 91505                                                       mnides@laclinicaltrials.com        Email

                                                       LOCAL NO. 270-T BAKERY, CONFECTIONERY,
LOCAL NO. 270-T BAKERY, CONFECTIONERY, TOBACCO WORKERS TOBACCO WORKERS AND GRAIN MILLERS      2400 STANTONSBURG ROAD                                                                                           First Class Mail and
AND GRAIN MILLERS INTERNAITONAL UNION (AFL-CIO-CLC)    INTERNAITONAL UNION (AFL-CIO-CLC)      WILSON NC 27893                                                               fulk12@live.com                    Email

                                                       LOCAL NO. 270-T BAKERY, CONFECTIONERY,
LOCAL NO. 270-T BAKERY, CONFECTIONERY, TOBACCO WORKERS TOBACCO WORKERS AND GRAIN MILLERS      2400 STANTONSBURG ROAD                                                                                           First Class Mail and
AND GRAIN MILLERS INTERNAITONAL UNION (AFL-CIO-CLC)    INTERNAITONAL UNION (AFL-CIO-CLC)      WILSON NC 27893                                                               ttaylor@aointl.com                 Email

                                                       LOCAL NO. 270-T BAKERY, CONFECTIONERY, ATTN: RANDY W. FULK, BCTGM INTERNATIONAL REPRESENTATIVE
LOCAL NO. 270-T BAKERY, CONFECTIONERY, TOBACCO WORKERS TOBACCO WORKERS AND GRAIN MILLERS      2400 STANTONSBURG ROAD                                                                                           First Class Mail and
AND GRAIN MILLERS INTERNAITONAL UNION (AFL-CIO-CLC)    INTERNAITONAL UNION (AFL-CIO-CLC)      WILSON NC 27893                                                               fulk12@live.com                    Email

                                                              LOCAL NO. 270-T BAKERY, CONFECTIONERY, ATTN: TRACY TAYLOR, UNION PRESIDENT
LOCAL NO. 270-T BAKERY, CONFECTIONERY, TOBACCO WORKERS TOBACCO WORKERS AND GRAIN MILLERS             2400 STANTONSBURG ROAD                                                                                    First Class Mail and
AND GRAIN MILLERS INTERNAITONAL UNION (AFL-CIO-CLC)           INTERNAITONAL UNION (AFL-CIO-CLC)      WILSON NC 27893                                                        ttaylor@aointl.com                 Email
                                                                                                     Attn: Joaquin M. C de Baca, Youmi Kim
Counsel to Eastern and Southern African Trade and Development                                        1221 Avenue of the Americas                                            jcdebaca@mayerbrown.com            First Class Mail and
Bank                                                          MAYER BROWN LLP                        New York NY 10020                                                      ykim@mayerbrown.com                Email
                                                                                                     ATTN: GARY BRESSLER
                                                                                                     300 DELAWARE AVE
COUNSEL TO WESTCHESTER FIRE INSURANCE COMPANY AND ITS MCELROY DEUTSCH MULVANEY &                     SUITE 770                                                                                                 First Class Mail and
AFFILIATED SURETIES                                           CARPENTER LLP                          WILMINGTON DE 19801                                                    gbressler@mdmc-law.com             Email
                                                                                                     ATTN: MICHAEL MORANO
                                                                                                     1300 MOUNT KEMBLE AVE
COUNSEL TO WESTCHESTER FIRE INSURANCE COMPANY AND ITS MCELROY DEUTSCH MULVANEY &                     PO BOX 2075                                                                                               First Class Mail and
AFFILIATED SURETIES                                           CARPENTER LLP                          MORRISTOWN NJ 07962-2075                                               mmorano@mdmc-law.com               Email
                                                                                                     ATTN: RUDY MITCHELL
                                                                                                     1 PARK PLAZA SUITE 1000                                                                                   First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                            MONTROSE ENVIRONMENTAL GROUP INC       IRVINE CA 92614                                                        rudy.mitchell@enthalpy.com         Email

COUNSEL FOR WILMINGTON TRUST, NATIONAL ASSOCIATION IN                                                ATTN: ERIC J. MONZO, BRYA M. KEILSON
ITS CAPACITY AS INDENTURE TRUSTEE FOR THE 9.875% SENIOR                                              500 DELAWARE AVENUE, SUITE 1500                                        emonzo@morrisjames.com             First Class Mail and
SECURED SECOND LIEN NOTES DUE 2021                         MORRIS JAMES LLP                          WILMINGTON DE 19801                                                    bkeilson@morrisjames.com           Email
                                                                                                     ATTN: DEREK C. ABBOTT, PAIGE N. TOPPER
                                                                                                     1201 NORTH MARKET STREET
COUNSEL TO AD HOC CROSSHOLDER GROUP, AND MORRIS,                                                     16TH FLOOR                                                             dabbott@mnat.com                   First Class Mail and
NICHOLS, ARSHT & TUNNELL LLP                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP      WILMINGTON DE 19899-1347                                               ptopper@mnat.com                   Email




          In re Pyxus International, Inc., et al. (LSS)
          Case No. 20-11570                                                                                              Page 3 of 7
                                                                     Case 20-11570-LSS                    Doc 222                 Filed 07/23/20         Page 6 of 9
                                                                                                                    Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below


                            DESCRIPTION                                     NAME                                                        ADDRESS                                                    EMAIL    METHOD OF SERVICE
                                                                                                 ATTN: DAVID BUCHBINDER
                                                                                                 844 KING ST
                                                                                                 STE 2207, LOCKBOX 35                                                                                       First Class Mail and
UNITED STATES TRUSTEE DISTRICT OF DELAWARE                  OFFICE OF THE UNITED STATES TRUSTEE  WILMINGTON DE 19801                                                         David.L.Buchbinder@usdoj.gov   Email
                                                                                                 ATTN: JAMES E. O'NEILL, BRADFORD J. SANDLER
                                                                                                 919 NORTH MARKET STREET, 17TH FLOOR                                         joneill@pszjlaw.com
PACHULSKI STANG ZIEHL & JONES, AD HOC GROUP OF FIRST LIEN                                        P.O. BOX 8705                                                               bsandler@pszjlaw.com           First Class Mail and
NOTEHOLDERS                                                 PACHULSKI STANG ZIEHL & JONES        WILMINGTON DE 19801                                                         joneill@pszjlaw.com            Email
                                                                                                 P O BOX 105758
PENSION BENEFIT GUARANTY                                    PENSION BENEFIT GUARANTY             ATLANTA GA 30348-5758                                                                                      First Class Mail
                                                                                                 ATTN: EMILY MANBECK
                                                                                                 OFFICE OF THE GENERAL COUNSEL                                               manbeck.emily@pbgc.gov
                                                                                                 1200 K ST NW                                                                                               First Class Mail and
PENSION BENEFIT GUARANTY CORPORATION                        PENSION BENEFIT GUARANTY CORPORATION WASHINGTON DC 20005-4026                                                    efile@pbgc.gov                 Email
                                                                                                 ATTN: LINWOOD SYKES
                                                                                                 6601 W BROAD STREET                                                                                        First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                          PHILIP MORRIS USA INC.               RICHMOND VA 23230                                                           Linwood.L.Sykes@altria.com     Email
                                                                                                 ALI ADINARO
                                                                                                 6277 HELSLEY ROAD
TOP 30 LARGEST UNSECURED CREDITORS                          POLYCHEM CORPORATION                 MENTOR OH 44060                                                                                            First Class Mail
                                                                                                 ATTN: ANDRE KONZEN
                                                                                                 PLOT NO W1 JUMEIRAH LAKE TOWERS                                                                            First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                          PREMIUM TOBACCO INTERNATIONAL DMCC DUBAI UAE                                                                     Akonzen@premiumtobacco.biz     Email
                                                                                                 ATTN: TREY MEADOWS
                                                                                                 25686 NETWORK PLACE                                                                                        First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                          QLIKTECH INC.                        CHICAGO IL 60673-1256                                                       trey.meadows@qlik.com          Email
                                                                                                 ATTN: RUSSELL C. SILBERGLIED, TRAVIS J. CUOMO
COUNSEL TO DZ BANK AG DEUTSCHE ZENTRAL                                                           ONE RODNEY SQUARE                                                           silberglied@rlf.com
GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN NEW YORK                                                  920 NORTH KING STREET                                                                                      First Class Mail and
BRANCH AND AUTOBAHN FUNDING COMPANY LLC                     RICHARDS LAYTON & FINGER             WILMINGTON DE 19801                                                         cuomo@rlf.com                  Email
                                                                                                 ATTN: ETHAN MINTZ, KIERAN KEAVENEY, JEFFREY SCHWENDEMAN                     emintz@rpaadvisors.com
                                                                                                 45 EISENHOWER DRIVE                                                         kkeaveney@rpaadvisors.com
FINANCIAL ADVISOR                                           RPA ADVISORS, LLC                    PARAMUS NJ 07652                                                            jschwendeman@rpaadvisors.com   Email
                                                                                                 ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR
                                                                                                 NEW YORK REGIONAL OFFICE
                                                                                                 200 VESEY STREET, SUITE 400
SECURITIES AND EXCHANGE COMMISSION                          SECURITIES AND EXCHANGE COMMISSION   NEW YORK NY 10281-1022                                                                                     First Class Mail
                                                                                                 SECRETARY OF THE TREASURY
                                                            SECURITIES AND EXCHANGE COMMISSION - 100 F STREET, NE                                                                                           First Class Mail and
SECURITIES AND EXCHANGE COMMISSION                          HEADQUARTERS                         WASHINGTON DC 20549                                                         secbankruptcy@sec.gov          Email
                                                                                                 ATTN: HASAN ALDABAGH
                                                                                                 SABA ZREQ STREET
                                                                                                 EL-MAHMOUD BUILDING, 2ND FLOOR
TOP 30 LARGEST UNSECURED CREDITORS                          SEFCO FINANCE INC. SAL (OFFSHORE)    TRIPOLI LEBANON                                                                                            First Class Mail
                                                                                                 ATTN: SHAO YI
                                                                                                 9-10F., SCT CENTER                                                                                         First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                          SHENZHEN TOBACCO IMP/EXP CO LTD      SHENZHEN 51801 CHINA                                                        110726887@gg.com               Email
                                                                                                                                                                             squsba@stblaw.com
                                                                                                 ATTN: SANDEEP QUSBA; MICHAEL H. TORKIN; KATHRINE A. MCLENDON; NICHOLAS E.   michael.torkin@stblaw.com
                                                                                                 BAKER;                                                                      kmclendon@stblaw.com
                                                                                                 DANIEL L. BILLER; JAMIE J. FELL                                             nbaker@stblaw.com
PROPOSED CO-COUNSEL TO DEBTORS AND DEBTORS-IN-                                                   425 LEXINGTON AVENUE                                                        daniel.biller@stblaw.com
POSSESSION                                                  SIMPSON THACHER & BARTLETT LLP       NEW YORK NY 10017                                                           jamie.fell@stblaw.com          Email




          In re Pyxus International, Inc., et al. (LSS)
          Case No. 20-11570                                                                                         Page 4 of 7
                                                                   Case 20-11570-LSS                     Doc 222                 Filed 07/23/20   Page 7 of 9
                                                                                                                   Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below


                            DESCRIPTION                                   NAME                                                      ADDRESS                                           EMAIL          METHOD OF SERVICE
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                                                                 2005 N CENTRAL AVE                                                                                  First Class Mail and
STATE OF ARIZONA ATTORNEY GENERAL                         STATE OF ARIZONA ATTORNEY GENERAL      PHOENIX AZ 85004-2926                                          aginfo@azag.gov                      Email
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                                                                 323 CENTER ST.
STATE OF ARKANSAS ATTORNEY GENERAL                        STATE OF ARKANSAS ATTORNEY GENERAL     LITTLE ROCK AR 72201-2610                                                                           First Class Mail
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                                                                 P.O. BOX 944255                                                                                     First Class Mail and
STATE OF CALIFORNIA ATTORNEY GENERAL                      STATE OF CALIFORNIA ATTORNEY GENERAL   SACRAMENTO CA 94244-2550                                       bankruptcy@coag.gov                  Email
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                                                                 RALPH L. CARR COLORADO JUDICIAL CENTER
STATE OF COLORADO ATTORNEY GENERAL                        STATE OF COLORADO ATTORNEY GENERAL     DENVER CO 80203                                                                                     First Class Mail
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                          STATE OF CONNECTICUT ATTORNEY          55 ELM ST.                                                                                          First Class Mail and
STATE OF CONNECTICUT ATTORNEY GENERAL                     GENERAL                                HARTFORD CT 06106                                              attorney.general@ct.gov              Email
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                                                                 THE CAPITOL, PL 01
STATE OF FLORIDA ATTORNEY GENERAL                         STATE OF FLORIDA ATTORNEY GENERAL      TALLAHASSEE FL 32399-1050                                                                           First Class Mail
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                                                                 40 CAPITAL SQUARE, SW
STATE OF GEORGIA ATTORNEY GENERAL                         STATE OF GEORGIA ATTORNEY GENERAL      ATLANTA GA 30334-1300                                                                               First Class Mail
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                                                                 100 WEST RANDOLPH STREET                                                                            First Class Mail and
STATE OF ILLINOIS ATTORNEY GENERAL                        STATE OF ILLINOIS ATTORNEY GENERAL     CHICAGO IL 60601                                               webmaster@atg.state.il.us            Email
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                                                                 700 CAPITOL AVENUE, SUITE 118
STATE OF KENTUCKY ATTORNEY GENERAL                        STATE OF KENTUCKY ATTORNEY GENERAL     FRANKFORT KY 40601                                                                                  First Class Mail
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                          STATE OF MASSACHUSETTS ATTORNEY        ONE ASHBURTON PLACE                                                                                 First Class Mail and
STATE OF MASSACHUSETTS ATTORNEY GENERAL                   GENERAL                                BOSTON MA 02108-1698                                           ago@state.ma.us                      Email
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                                                                 G. MENNEN WILLIAMS BUILDING, 7TH FLOOR
                                                                                                 P.O. BOX 30212                                                                                      First Class Mail and
STATE OF MICHIGAN ATTORNEY GENERAL                        STATE OF MICHIGAN ATTORNEY GENERAL     LANSING MI 48909-0212                                          miag@michigan.gov                    Email
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                                                                 1400 BREMER TOWER
STATE OF MINNESOTA ATTORNEY GENERAL                       STATE OF MINNESOTA ATTORNEY GENERAL    ST. PAUL MN 55101-2131                                                                              First Class Mail
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                                                                 2115 STATE CAPITOL                                                                                  First Class Mail and
STATE OF NEBRASKA ATTORNEY GENERAL                        STATE OF NEBRASKA ATTORNEY GENERAL     LINCOLN NE 68509-8920                                          ago.info.help@nebraska.gov           Email
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                                                                 100 NORTH CARSON STREET                                                                             First Class Mail and
STATE OF NEVADA ATTORNEY GENERAL                          STATE OF NEVADA ATTORNEY GENERAL       CARSON CITY NV 89701                                           AgInfo@ag.nv.gov                     Email
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                                                                 RJ HUGHES JUSTICE COMPLEX
                                                                                                 P.O. BOX 080                                                                                        First Class Mail and
STATE OF NEW JERSEY ATTORNEY GENERAL                      STATE OF NEW JERSEY ATTORNEY GENERAL   TRENTON NJ 08625-0080                                          askconsumeraffairs@lps.state.nj.us   Email
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                                                                 THE CAPITOL
STATE OF NEW YORK ATTORNEY GENERAL                        STATE OF NEW YORK ATTORNEY GENERAL     ALBANY NY 12224-0341                                                                                First Class Mail
                                                                                                 ATTENTION BANKRUPTCY DEPT
                                                          STATE OF NORTH CAROLINA ATTORNEY       9001 MAIL SERVICE CENTER
STATE OF NORTH CAROLINA ATTORNEY GENERAL                  GENERAL                                RALEIGH NC 27699-9001                                                                               First Class Mail




          In re Pyxus International, Inc., et al. (LSS)
          Case No. 20-11570                                                                                        Page 5 of 7
                                                                   Case 20-11570-LSS                       Doc 222                   Filed 07/23/20                 Page 8 of 9
                                                                                                                     Exhibit A
                                                                                                              Core/2002 Service List
                                                                                                             Served as set forth below


                            DESCRIPTION                                   NAME                                                            ADDRESS                                                        EMAIL           METHOD OF SERVICE
                                                                                                ATTENTION BANKRUPTCY DEPT
                                                                                                313 NE 21ST STREET
STATE OF OKLAHOMA ATTORNEY GENERAL                        STATE OF OKLAHOMA ATTORNEY GENERAL    OKLAHOMA CITY OK 73105                                                                                                   First Class Mail
                                                                                                ATTENTION BANKRUPTCY DEPT
                                                          STATE OF PENNSYLVANIA ATTORNEY        STRAWBERRY SQUARE
STATE OF PENNSYLVANIA ATTORNEY GENERAL                    GENERAL                               HARRISBURG PA 17120                                                                                                      First Class Mail
                                                                                                ATTENTION BANKRUPTCY DEPT
                                                          STATE OF SOUTH CAROLINA ATTORNEY      P.O. BOX 11549
STATE OF SOUTH CAROLINA ATTORNEY GENERAL                  GENERAL                               COLUMBIA SC 29211-1549                                                                                                   First Class Mail
                                                                                                ATTENTION BANKRUPTCY DEPT
                                                                                                P.O. BOX 20207                                                                                                           First Class Mail and
STATE OF TENNESSEE ATTORNEY GENERAL                       STATE OF TENNESSEE ATTORNEY GENERAL   NASHVILLE TN 37202-0207                                                             consumer.affairs@tn.gov              Email
                                                                                                ATTENTION BANKRUPTCY DEPT
                                                                                                CAPITOL STATION                                                                                                          First Class Mail and
STATE OF TEXAS ATTORNEY GENERAL                           STATE OF TEXAS ATTORNEY GENERAL       AUSTIN TX 78711-2548                                                                public.information@oag.state.tx.us   Email
                                                                                                ATTENTION BANKRUPTCY DEPT
                                                                                                900 EAST MAIN STREET
STATE OF VIRGINIA ATTORNEY GENERAL                        STATE OF VIRGINIA ATTORNEY GENERAL    RICHMOND VA 23219                                                                                                        First Class Mail
                                                                                                ATTENTION BANKRUPTCY DEPT
                                                          STATE OF WASHINGTON ATTORNEY          1125 WASHINGTON ST. SE
STATE OF WASHINGTON ATTORNEY GENERAL                      GENERAL                               OLYMPIA WA 98504-0100                                                                                                    First Class Mail
                                                                                                                                                                                    khansen@stroock.com
                                                                                                                                                                                    khansen@stroock.com
                                                                                                ATTN: KRISTOPHER HANSEN, JONATHAN CANFIELD, MATTHEW G. GAROFALO, JOANNE LAU         jcanfield@stroock.com
STROOCK & STROOCK & LAVAN LLP, AD HOC GROUP OF FIRST                                            180 MAIDEN LANE                                                                     mgarofalo@stroock.com                First Class Mail and
LEIN NOTEHOLDERS                                          STROOCK & STROOCK & LAVAN LLP         NEW YORK NY 10038                                                                   jlau@stroock.com                     Email
                                                                                                ATTN: MARK HOVDE
                                                                                                2 RIGHTER PARKWAY
                                                                                                SUITE 205                                                                                                                First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                        SYNCHROGENIX INFORMATION              WILMINGTON DE 19803                                                                 Mark.hovde@certara.com               Email
                                                                                                DIVISION OF CORPORATIONS, FRANCHISE TAXES
                                                                                                P.O. BOX 898                                                                                                             First Class Mail and
THE DELAWARE DEPARTMENT OF STATE                          THE DELAWARE DEPARTMENT OF STATE      DOVER DE 19903                                                                      dosdoc_Ftax@state.de.us              Email
                                                                                                ATTN: AYSE ADAMS
                                                                                                600 LIBERTY ROAD                                                                                                         First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                        TOBACCO TECHNOLOGY, INC.              ELDERSBURG MD 21784                                                                 aadams@tobaccotech.com               Email
                                                                                                ATTN: ZHAO FUYAN
                                                                                                NORTH NO 13 ROAD, BAN XANGHAI VILLA
                                                                                                LUANG                                                                                                                    First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                        TRUST TOBACCO INDUSTRY IMPORT         PRABANG 6000 LAOS                                                                   marketing_dpt@trustobacco.com        Email
                                                                                                ATTN: DAVID C. WEISS
                                                                                                U.S. ATTORNEY'S OFFICE
                                                          UNITED STATES ATTORNEY FOR THE        1313 N MARKET STREET                                                                                                     First Class Mail and
UNITED STATES ATTORNEY FOR THE DISTRICT OF DELAWARE       DISTRICT OF DELAWARE                  WILMINGTON DE 19801                                                                 usade.ecfbankruptcy@usdoj.gov        Email
                                                                                                ATTN: JOSHUA FELTMAN
                                                                                                51 WEST 52ND STREET                                                                                                      First Class Mail and
WACHTELL LIPTON ROSEN & KATZ                              WACHTELL LIPTON ROSEN & KATZ          NEW YORK NY 10019                                                                   jafeltman@WLRK.com                   Email
                                                                                                                                                                                    JAFeltman@wlrk.com
                                                                                                Attn: Joshua A. Feltman, Angela K. Herring, Benjamin S. Arfa, Elyssa C. Eisenberg   AKHerring@wlrk.com
                                                                                                51 West 52nd Street                                                                 BSArfa@wlrk.com                      First Class Mail and
COUNSEL TO AD HOC CROSSHOLDER GROUP                       WACHTELL, LIPTON, ROSEN & KATZ        New York NY 10019                                                                   ECEisenberg@wlrk.com                 Email




          In re Pyxus International, Inc., et al. (LSS)
          Case No. 20-11570                                                                                            Page 6 of 7
                                                                   Case 20-11570-LSS                      Doc 222                 Filed 07/23/20        Page 9 of 9
                                                                                                                   Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below


                            DESCRIPTION                                   NAME                                                   ADDRESS                                                          EMAIL               METHOD OF SERVICE
                                                                                               ATTN: SCOTT GREISSMAN AND ANDREW ZATZ
                                                                                               1221 AVENUE OF THE AMERICAS                                                                                            First Class Mail and
WHITE & CASE LLP                                          WHITE & CASE LLP                     NEW YORK NY 10020                                                             azatz@whitecase.com                      Email
                                                                                               ATTN: BOB KALBFELL
                                                                                               200 LIBERTY STREET                                                                                                     First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                        WILLIS TOWERS WATSON NORTHEAST, INC. NEW YORK NY 10281                                                             robert.kalbfell@WillisTowersWatson.com   Email
                                                                                               ONE M&T PLAZA
WILMINGTON TRUST                                          WILMINGTON TRUST                     BUFFALO NY 14240                                                                                                       First Class Mail
                                                                                               ATTN: PETER FINKEL
                                                                                               50 SOUTH SIXTH STREET
                                                                                               SUITE 1290                                                                                                             First Class Mail and
SECOND LIEN NOTES - TRUSTEE                               WILMINGTON TRUST, N.A.               MINNEAPOLIS MN 55402                                                          pfinkel@wilmingtontrust.com              Email
                                                                                               CUSTOMER SERVICE
                                                                                               1800 HERRING AVE. E                                                                                                    First Class Mail and
TOP 30 LARGEST UNSECURED CREDITORS                        WILSON ENERGY                        WILSON NC 27893                                                               customerservice@wilsonnc.org             Email
                                                                                               ATTN: PAULINE K. MORGAN, KARA HAMMOND COYLE, ASHLEY E. JACOBS, ELIZABETH S.
                                                                                               JUSTISON                                                                      pmorgan@ycst.com
                                                                                               RODNEY SQUARE                                                                 kcoyle@ycst.com
PROPOSED CO-COUNSEL TO DEBTORS AND DEBTORS-IN-                                                 1000 NORTH KING STREET                                                        ajacobs@ycst.com
POSSESSION                                                YOUNG CONAWAY STARGATT & TAYLOR, LLP WILMINGTON DE 19801                                                           ejustison@ycst.com                       Email




          In re Pyxus International, Inc., et al. (LSS)
          Case No. 20-11570                                                                                         Page 7 of 7
